The opinion of the court was delivered by
Garrison, J.
I. The cases of New Jersey Railroad and Transportation Company v. City of Elizabeth, 8 Vroom 330, and Jersey City ads. New Jersey Midland Railroad Company, 13 Id. 97, are authority for the proposition that the road-bed of a railway company is property legally subject to assessment for municipal benefits.
II. By the report of the commissioners we are apprised that ¡actual benefit has been conferred upon the property of the prosecutor. The proofs taken under this writ do not over•come the report in this respect. We assume, therefore, that the prosecutor has received benefits and is liable to be assessed; therefore, if any question could be raised upon the proofs it would be as to the precise amount and value of the benefit so received; in respect to which the prosecutor contends that its ¡assessment is ^excessive. Where the commissioners had been ■upon the ground, and do not appear to have followed any ¡erroneous rule in estimating benefits, this court is disinclined *342to substitute for the report thus rendered its own speculative- ' estimate based upon mere affidavits. The question, however,. • does not arise in the case before us, as in none of the reasons-filed is there any complaint made of the amount of the assessment.
The assessment is affirmed.